 442324 NLRB No. 77DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are 1996, unless otherwise stated.2Copies of the charges in Cases 7ŒCAŒ38329 and 7ŒCAŒ38330were served on the Respondent at its Grand Rapids, Michigan facil-
ity by regular mail on March 25. These mailings were returned un-
opened to the Board™s Grand Rapids Resident Office, with the enve-
lopes stamped ‚‚RETURNED TO SENDER[;] ADDRESSEE UN-
KNOWN.™™ A copy of the charge in Case 7ŒCAŒ38544 was served
on the Respondent at its Minneapolis, Minnesota address by regular
mail on May 15. It was received and acknowledged by the Respond-
ent. The complaint was served on the Respondent by certified mail
on May 17 and was received by the Respondent on May 21.3Sec. 102.20 of the Rules and Regulations states, in full:The respondent shall, within 14 days from the service of the
complaint, file an answer thereto. The respondent shall specifi-
cally admit, deny, or explain each of the facts alleged in thecomplaint, unless the respondent is without knowledge, in whichcase the respondent shall so state, such statement operating as
a denial. All allegations in the complaint, if no answer is filed,
or any allegation in the complaint not specifically denied or ex-
plained in an answer filed, unless the respondent shall state inthe answer that he is without knowledge, shall be deemed to be
admitted to be true and shall be so found by the Board, unless
good cause to the contrary is shown.4The complaint alleges the unit to be:All city and road drivers employed by [the] Respondent at andout of its terminal located at 665 Chestnut, S.W., Grand Rapids,
Michigan; but excluding all guards and supervisors as defined
in the Act.Central States Xpress, Inc. and Rick A. Steele andPatrick T. London and General TeamstersUnion, Local 406, International Brotherhood of
Teamsters, AFLŒCIO. Cases 7ŒCAŒ38329, 7ŒCAŒ38330, and 7ŒCAŒ38544September 25, 1997DECISION AND ORDER DENYING MOTIONFOR SUMMARY JUDGMENT ANDREMANDINGBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon separate charges filed on March 25, 1996,1byCharging Parties Rick A. Steele and Patrick T. London
in Cases 7ŒCAŒ38329 and 7ŒCAŒ38330, respectively,
and on a charge filed on May 15 by the Charging
Party Union (the Union) in Case 7ŒCAŒ38544, the
General Counsel of the National Labor Relations
Board on May 17 issued an order consolidating cases
and a consolidated complaint and notice of hearing
against Central States Xpress, Inc., the Respondent.2The complaint alleges that the Respondent has violated
Section 8(a)(1), (3), and (5) of the National Labor Re-
lations Act.On June 19, the Respondent™s director of personneland administration, Steven Hegranes, acting pro se,
filed a letter with the Board™s Regional Director for
Region 7, in which he asserted that the Respondent
had sent an April 19 letter (a copy of which was en-
closed with the June 19 letter) to Board Agent Craig
Sizer of the Board™s Grand Rapids Resident Office
(who had been assigned to investigate the charges),
and further asserted that the April 19 letter responded
to ‚‚most of the allegations™™ subsequently included in
the May 17 complaint.On August 22, the General Counsel filed with theBoard a Motion for Default Summary Judgment with
exhibits attached, asserting, inter alia, that the Re-
spondent has failed to file an answer to the complaint
or any document purporting to be an appropriate an-
swer, and has thus failed to comply with Section
102.20 of the Board™s Rules and Regulations.3On Au-gust 26, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed no response to the notice to show cause, and the
allegations in the motion are therefore undisputed.1. Procedural historyThe May 17 complaint alleges, inter alia, that fromabout June 1990 until about January 5, 1996, a com-
pany named Fore-Way Express (Fore-Way) maintained
a trucking terminal on Chestnut Street in Grand Rap-
ids, and that throughout that period of time Fore-Way
recognized the Union as the exclusive collective-bar-
gaining representative of its Grand Rapids drivers, and
was signatory to the National Master Freight Agree-
ment covering these drivers and embodying that rec-
ognition. The complaint further alleges that about Jan-
uary 29 (i.e., about 3 weeks after Fore-Way ceased
business operations), the Respondent commenced busi-
ness operations as a regional freight carrier at the same
Chestnut Street terminal that had been used by Fore-
Way, and thereafter continued to operate the business
of Fore-Way in basically unchanged form, employing
former Fore-Way employees as a majority of the Re-
spondent™s employees. The complaint additionally al-
leges that the Respondent has continued the Fore-Way
employing entity, that it is a successor to Fore-Way,
and that since about January 29 the Union has been the
designated exclusive collective-bargaining representa-
tive of the unit employees.4The complaint also alleges that the Respondent hasviolated Section 8(a)(1), (3), and (5) of the Act by
ceasing business operations at its Grand Rapids termi-
nal on about March 24, and terminating the employ-
ment of all of its employees there: (a) because its unit
employees sought to be covered by a collective-bar-
gaining agreement, assisted the Union, and engaged in
concerted activities; (b) to discourage employees from
engaging in such activities; and (c) without notifying
the Union in advance and without affording it a mean-
ingful opportunity to bargain over either the decision
to close the Grand Rapids terminal or the effects of the
closure on the unit.The Respondent did not file an answer to the com-plaint within the 14-day time period set forth in Sec-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00442Fmt 0610Sfmt 0610D:\NLRB\324.058APPS10PsN: APPS10
 443CENTRAL STATES XPRESS5E.g., Mail Handlers Local 329 (Postal Service), 319 NLRB 847(1995); Bricklayers Local 31, 309 NLRB 970 (1992), enfd. 992 F.2d1217 (6th Cir. 1993); and Wheeler Mfg. Corp., 296 NLRB 6 (1989).6LP Enterprises, 314 NLRB 580, 581 (1994), citing NLRB v. FantMilling Co., 360 U.S. 301, 307 (1959).tion 102.20 of the Board™s Rules and Regulations. OnJune 12, counsel for the General Counsel served on the
Respondent at its Minneapolis address a letter inform-
ing the Respondent that unless it filed an answer to the
May 17 complaint by June 24, a Motion for Default
Summary Judgment would be filed with the Board,
and that if the motion were granted, all the allegations
in the complaint would be deemed admitted to be true.
The letter also informed the Respondent that any an-
swer to the complaint filed at that point would in any
event be untimely and should be accompanied by a
statement indicating the reason for its late submission.
Finally, the letter informed the Respondent that if it
was having problems meeting the time requirements
for filing an answer, it could receive an extension oftime in which to file an answer by submitting a letter
of proper cause for an extension to the Regional Direc-
tor.The Respondent replied to this June 12 letter withthe above-mentioned June 19 letter from Hegranes to
the Regional Director in Detroit, in which he asserted
that his enclosed April 19 letter sent to the Board™s
agent in the Grand Rapids Resident Office who had
been assigned to investigate the charges was a re-
sponse to ‚‚most of the allegations™™ that were subse-
quently included in the May 17 complaint.Hegranes™ April 19 letter states in pertinent part that(1) it was in response to Board Agent Sizer™s letter of
April 10, regarding the closing of the Respondent™s
Grand Rapids facility; (2) the administrative staff at
Grand Rapids had been advised on several occasions
by the Respondent™s executive vice president of sales,
Alex Fuentes, that current sales and revenue levels
were insufficient to justify the expenses incurred in
keeping the Grand Rapids facility open; (3) the final
decision to close the Grand Rapids facility was made
during the week of March 18 by the Respondent™s
president and sole shareholder, George Wintz, for the
economic reasons stated above; (4) the facility was
closed because it was losing money due to inadequate
sales and operational performance (i.e., operational ex-
penses were significantly in excess of actual and pro-
jected income); (5) the employees were informed of
the closure on the day of closure, March 25; (6) there
was no direct communication between the Union and
management at the corporate office in St. Paul; (7)
Hegranes received no messages from the Union, and
Wintz did not recall receiving any specific messages
from the Union in Grand Rapids; (8) the Respondent™s
Grand Rapids terminal had opened in January, follow-
ing Fore-Way Express™ closure of operations, and the
first several drivers that were hired were former Fore-
Way employees; (9) the above newly hired employees
were informed that the Respondent had a collective-
bargaining agreement in effect at that time with a dif-
ferent Teamsters affiliate, and that they would be sub-ject to the provisions of that agreement; and (10) theprovisions of that agreement were in fact applied to the
Respondent™s employees. Hegranes™ letter closes by
stating:In summary, Central States Xpress made abusiness decision to expand operations into the
Grand Rapids area as the direct result of the clos-
ing of Foreway Express. A terminal was opened
and staff, including drivers, was hired. An attempt
was made to secure the customers formerly serv-
iced by Foreway and this attempt failed. Con-
sequently, the Company was forced to make an-
other business decision in March, 1996, that this
facility would not generate enough revenue to
make this location profitable in the near future.
Therefore, the facility was closed.The decision to close the Grand Rapids termi-nal was based purely on current and projected
revenues and expenses.In his June 19 letter to the Regional Director, trans-mitting a copy of his April 19 letter to the Board
agent, Hegranes also stated in response to the com-
plaint allegations regarding the operations of Fore-Way
that he had no knowledge regarding those operations.2. DiscussionPro se respondents who fail to answer complaints asrequired in Section 102.20 of the Board™s Rules and
Regulations do so at their peril, including pro se re-
spondents who, as here, rely on postcharge, precom-
plaint statements of position in lieu of an answer to the
complaint itself. It is a well-established general rule
that statements of position, including information sub-
mitted during the postcharge, precomplaint investiga-
tive stage, are insufficient to constitute answers to
complaints.5Indeed, the purpose of an unfair laborpractice charge is to set in motion the machinery of a
Board-conducted inquiry,6and a respondent™s state-ment of position in response to a charge is intended to
be simply an aid to the General Counsel in his inves-
tigation of the charge. It is on the basis of this inves-
tigationŠincluding consideration of a respondent™s
statement of position in regard to the chargeŠthat the
General Counsel may then decide whether to issue a
complaint. It is the complaint, not the charge, that spe-
cifically and formally gives notice of the matters that
are potentially at issue in the case and of the potential
scope of the case. It is, therefore, the answer to the
complaint, not the earlier statement of position in re-
sponse to the charge, that ultimately frames the issuesVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00443Fmt 0610Sfmt 0610D:\NLRB\324.058APPS10PsN: APPS10
 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7See Harborview Electric Construction Co., 315 NLRB 301(1994), and Carpentry Contractors, 314 NLRB 824 (1994), andcases cited therein; cf. Wheeler Mfg. Corp., supra, where the Boardexpressly found that the precomplaint data resubmitted by the re-
spondent in that case was unresponsive to the complaint and inad-
equate as an answer to it.in dispute, defines the scope, and thus sets the param-eters of the case. Consequently, statements of position
in response to charges, by their nature and their limited
preliminary role, are rarely sufficient subsequently to
stand in the place of answers to complaints. For these
reasons, we shall continue to scrutinize carefully and
strictly such postcharge statements of position, submit-
ted by pro se litigants, that are offered in lieu of the
formal answers to complaints that are required by Sec-
tion 102.20 of the Board™s Rules and Regulations. We
anticipate that we will only rarely encounter cir-
cumstances where we will find that such statements of
position are procedurally acceptable in lieu of answers
to complaints. Nevertheless, having duly considered
the matter, we find that this case presents such cir-
cumstances.Here, company official Hegranes, acting pro se, re-submitted his April 19 statement of position to the Re-
gional Office on June 19, and stated in the cover letter
that the April 19 letter was the Respondent™s response
to the allegations of the complaint. Equally important,
Hegranes™ April 19 letter can reasonably be construed
as denying the complaint allegations that the Respond-
ent ceased operation of its Grand Rapids terminal and
terminated the employment of all its unit employees
because of and to discourage their union activities.
Hegranes™ April 19 letter provides a detailed expla-
nation of the Respondent™s asserted economic justifica-
tion for shutting down the terminal, together with an
express assertion that the Respondent™s decision to
close the Grand Rapids terminal was based purely on
current and projected revenues and expensesŠmany
specific aspects of which are set forth in the letter and
in an attachment thereto. In addition, other aspects of
Hegranes™ April 19 letter, as summarized above, couldreasonably be construed as implicit denials that the Re-spondent is a statutory successor to Fore-Way, and
also as effectively raising an affirmative defense to the
allegation that it unlawfully failed to bargain with the
Union about the closure of the facility. Accordingly,
we find that Hegranes™ April 19 letter has effectively
denied certain central complaint allegations, and thus
has raised substantial and material issues of fact war-
ranting a hearing before an administrative law judge.7Under these unusual circumstances, because the Re-spondent was proceeding without benefit of counsel,
because the Respondent resubmitted its April 19 state-
ment of position on June 19 and intended it to serve
as an answer to the complaint, and because the April
19 letter constitutes a sufficiently clear denial of the al-
legations of the complaint, we will not preclude a de-
termination of the complaint™s allegations on the merits
because of the Respondent™s failure to comply with the
Board™s procedural requirements.Based on all of the above considerations, we con-clude that the General Counsel™s Motion for Default
Summary Judgment should be denied.ORDERThe General Counsel™s Motion for Default SummaryJudgment is denied.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 7 for fur-
ther appropriate action.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00444Fmt 0610Sfmt 0610D:\NLRB\324.058APPS10PsN: APPS10
